United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF THE AIR FORCE,
TINKER AIR FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1355
Issued: August 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 3, 2018 appellant filed a timely appeal from an April 13, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issue is whether appellant has met his burden of proof to establish more than 47 percent
permanent impairment of the right upper extremity, more than 31 percent permanent impairment

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the April 13 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

of the left upper extremity, more than 12 percent permanent impairment of each lower extremity,
for which he previously received schedule award compensation.
FACTUAL HISTORY
On August 2, 1999 appellant, then a 45-year-old illustrator, filed a traumatic injury claim
(Form CA-1) alleging that on April 16, 1999 he sustained an injury to his low back when moving
a cabinet while in the performance of duty. In a supplemental statement, he described complaints
related to his left shoulder, low back and right wrist, related to the April 16, 1999 employment
incident. By decision dated August 31, 1999, OWCP accepted appellant’s claim for right wrist
strain, left rotator cuff tear, and lumbar strain.
On December 20, 2000 appellant filed a claim for a schedule award (Form CA-7) in
connection with his accepted back conditions. OWCP developed the claim and, by decision dated
February 27, 2001, granted him a schedule award for 42 percent permanent impairment of the right
upper extremity, 24 percent permanent impairment of the left upper extremity, 3 percent permanent
impairment of the right lower extremity, and 10 percent permanent impairment of the left lower
extremity. The period of the award ran for 228.96 weeks from January 9, 2001 through
May 30, 2005.3
Appellant retired from the employing establishment on December 15, 2005. An April 26,
2010 statement of accepted facts (SOAF) listed his accepted conditions as right carpal tunnel
syndrome, bilateral sprain of shoulders and upper arms/rotator cuff, bilateral acromioclavicular
sprain of the shoulders, displacement of the lumbar intervertebral disc, and bilateral primary
osteoarthritis of the shoulder.
On November 30, 2009 appellant filed a claim for an increased schedule award (Form
CA-7) for conditions related to his accepted back injury. By decision dated February 22, 2011,
OWCP granted him a schedule award for an additional three percent permanent impairment of the
right upper extremity. The period of the award ran for 9.36 weeks from July 21 through
September 24, 2009.
On August 2, 2017 appellant filed another claim for an increased schedule award (Form
CA-7) for conditions related to his accepted back injury. A July 27, 2017 report from Dr. John
Ellis, a Board-certified family practitioner and occupational medicine specialist, provided a history
of appellant’s injury and his findings on examination. Dr. Ellis opined that appellant had 11
percent permanent impairment of the right upper extremity, 26 percent permanent impairment of
the left upper extremity, and 12 percent permanent impairment each of the right and left lower

3

In OWCP File No. xxxxxx055, appellant filed an occupational disease claim (Form CA-2) on June 20, 1996.
OWCP accepted left olecranon spur and granted him a schedule award for seven percent permanent impairment of the
left lower extremity. Additionally, OWCP File No. xxxxxx500 granted appellant a schedule award for two percent
permanent impairment of the right upper extremity. These claims have been administratively combined with the
present claim and OWCP File No. xxxxxx490 serves as the master file.

2

extremities under the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides).4
On August 23, 2017 OWCP routed Dr. Ellis’ report, an updated SOAF, the case file, and a
set of questions, to Dr. Arthur S. Harris, a Board-certified orthopedic surgeon serving as an OWCP
district medical adviser (DMA), for review. The SOAF related that this statement superseded all
previous versions. It listed appellant’s accepted upper extremity conditions as olecranon bursitis,
left; bilateral carpal tunnel syndrome; left ulnar nerve injury, and left ulnar nerve lesion.
In an August 25, 2017 report, Dr. Harris, OWCP’s DMA, disagreed with the ratings
calculated by Dr. Ellis. He noted that there was no basis for an increased award to the right upper
extremity because appellant had previously received schedule award compensation for 45 percent
permanent impairment for his right shoulder impairment under the present claim, and an additional
3 percent under OWCP File No. xxxxxx500. The DMA further noted that there was no basis for
an increased schedule award to the left upper extremity because appellant had already received
schedule award compensation for 24 percent permanent impairment under the present claim, and
an additional 7 percent under OWCP File No. xxxxxx055.
By letter dated August 30, 2017, OWCP requested that Dr. Ellis review the report of the
DMA, and indicate whether he agreed with the DMA’s findings.
In a September 6, 2017 report, Dr. Ellis noted that he reviewed the DMA’s report. He
explained that he did not rate the upper extremities because appellant had already received
schedule award compensation for 45 percent permanent impairment of the right upper extremity
and 24 percent permanent impairment of the left upper extremity. Dr. Ellis further noted that his
July 27, 2017 examination found that appellant did not have increased impairment of the upper
extremities. He opined that appellant had 3 percent permanent impairment of the right lower
extremity and 10 percent of the left lower extremity, noting that the range of motion method could
not be utilized for rating the lower extremities, as the impairment should be rated for radiculopathy.
On September 26, 2017 OWCP routed Dr. Ellis’ report to Dr. Harris, the DMA, for
clarification.
In a September 27, 2017 report, Dr. Harris, the DMA, noted that he reviewed the SOAF
and the medical records. He explained that Dr. Ellis’ new report of September 6, 2017, did not
provide any additional information regarding appellant’s subjective complaints, or objective
findings, and he was unable to determine if additional impairment was warranted. Dr. Harris
recommended a referral to another physician, not previously connected with the case, in order to
provide the requested information.
On November 8, 2017 OWCP referred appellant along with the August 23, 2017 SOAF
and the medical record to Dr. Christopher Jordan, an orthopedic surgeon, for a second opinion
examination.

4

A.M.A., Guides (6th ed. 2009).

3

In a December 20, 2017 report, Dr. Jordan noted that there was confusion as to which body
part was involved. Appellant related that he believed he was there for an evaluation of his back,
but the SOAF only refers to his arms, so Dr. Jordan was focusing his evaluation on appellant’s
upper extremities. Dr. Jordan noted appellant’s history of injury and examination findings, and
calculated his upper extremity impairment based on his bilateral carpal tunnel syndrome. He
determined that the left ulnar nerve is assigned a default rating of 8 percent impairment and
explained that, pursuant to Chapter 15.4f, page 448 of the A.M.A., Guides, when there were
multiple simultaneous neuropathies, the first was given the full impairment, and the second was
given 50 percent of the impairment rating. Dr. Jordan concluded that the left ulnar nerve rating
would therefore be reduced to 4 percent, and the total left arm impairment was 12 percent. He
concluded that appellant had 8 percent right upper extremity permanent impairment and 12 percent
left upper extremity permanent impairment.
On January 24, 2018 OWCP routed Dr. Jordan’s report to Dr. Harris, the DMA, for review.
In a February 15, 2018 report, Dr. Harris, the DMA, concurred with Dr. Jordan’s findings of 8
percent right upper extremity permanent impairment and 12 percent left upper extremity
permanent impairment. However, he noted that since Dr. Jordan did not provide an evaluation of
the left shoulder, he was “unable to determine if there is any impairment in the left upper
extremity.” Dr. Jordan indicated that appellant had reached maximum medical improvement on
December 18, 2017.5
In a March 16, 2018 supplemental report, Dr. Harris, the DMA, reviewed the medical
record and applied The Guides Newsletter, Rating Spinal Nerve Extremity Impairment Using the
Sixth Edition (July/August 2009) (The Guides Newsletter)6 to find that appellant had three percent
permanent impairment of the right and left lower extremities for residual problems with moderate
pain/impaired sensation from the right S1 lumbar radiculopathy (CDX 1C), five percent for
residual problems with mild motor weakness from the right L5 lumbar radiculopathy (CDX 1C),
one percent for residual problems with mild pain/impaired sensation from the right S1 lumbar
radiculopathy (CDX 1C), and three percent for residual problems with mild motor weakness for
the right S1 lumbar radiculopathy (CDX 1C). The DMA referred to the Combined Values Chart,
A.M.A., Guides, page 604, and opined that this resulted in a total of 12 percent permanent
impairment of the right and left lower extremities.
By decision dated April 13, 2018, OWCP granted appellant a schedule award for zero
percent permanent impairment of the right upper extremity, zero percent permanent impairment
of the left upper extremity, an additional nine percent permanent impairment of the right lower
extremity, and an additional two percent permanent impairment of the left lower extremity.

5

On March 5, 2018 OWCP requested clarification from the second opinion physician. However, per a March 14,
2018 memorandum of file, the request for clarification was cancelled because the second opinion and DMA only
addressed the upper extremities when the request was for both the upper and lower (and the treating physician and
appellant only addressed the lower). As a remedy, the memorandum proposed routing the case for a new referral to a
DMA only with regard to the lower extremity.
6
Federal (FECA) Procedure Manual, Chapter 3.700, Exhibit 1 (January 2010); The Guides Newsletter is included
as Exhibit 4.

4

LEGAL PRECEDENT
The schedule award provisions of FECA,7 and its implementing federal regulations,8 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.9 For decisions issued after
May 1, 2009, the sixth edition is used to calculate schedule awards.10
Under the sixth edition, for upper extremity impairments the evaluator identifies the
impairment for the class of diagnosis (CDX) condition, which is then adjusted by grade modifiers
based on functional history (GMFH), physical examination (GMPE), and clinical studies (GMCS).
The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX). The grade
modifiers are used on the net adjustment formula described above to calculate a net adjustment.
The final impairment grade is determined by adjusting the grade up or down the default value C,
by the calculated net adjustment.11
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in
Table 15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.
In Table 15-23, grade modifier levels (ranging from zero to four) are described for the categories
of test findings, history, and physical findings. The grade modifier levels are averaged to arrive at
the appropriate overall grade modifier level and to identify a default rating value. The default
rating value may be modified up or down based on functional scale, an assessment of impact on
daily living activities (QuickDASH).12
It is well established that benefits payable under 5 U.S.C. § 8107(c) are reduced by the
period of compensation paid under the schedule for an earlier injury if: (1) compensation in both
cases is for impairment of the same member or function or different parts of the same member or
function; and (2) the latter impairment in whole or in part would duplicate the compensation
payable for the preexisting impairment.13

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. at § 10.404(a).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6 (March 2017).
11

Supra note 4 at page 387.

12

See B.W., Docket No. 18-0901 (issued January 24, 2019).

13
See J.K., Docket No. 16-1361 (issued April 18, 2017); T.S., Docket No. 09-1308 (issued December 22, 2009);
20 C.F.R. § 10.404(d).

5

OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing
rationale for the percentage of impairment specified.14
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, under FECA a schedule award is not payable for injury to the spine. In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule, regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as the
schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity, even though the cause of the
impairment originated in the spine.
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides for decades has offered an
alternative approach to rating spinal nerve impairments. OWCP has adopted this approach for
rating permanent impairment of the upper or lower extremities caused by a spinal injury, as
provided in section 3.700 of its procedures, which memorializes proposed tables outlined in The
Guides Newsletter.
ANALYSIS
The Board finds that this case is not in posture for decision.
On November 8, 2017 OWCP referred appellant for a second opinion examination with
Dr. Jordan. The August 23, 2017 updated SOAF provided to Dr. Jordan and thereafter to
Dr. Harris, was deficient as it did not list all of appellant’s accepted upper extremity conditions, as
previously noted in the April 26, 2010 SOAF. It only listed appellant’s accepted upper extremity
conditions. It failed to mention his accepted spinal condition. An accurate SOAF is especially
important given the complex facts of this case. The SOAF should identify the percentage of
schedule award previously granted for each permanent impairment. The Board has held that a
medical opinion based on an incomplete SOAF is of reduced probative value.15 Moreover,
OWCP’s procedures specify that the SOAF must include all accepted conditions.16
It is well established that proceedings under FECA are not adversarial in nature and that
while the claimant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence. OWCP has an obligation to see that justice is
done.17 The Board finds that OWCP undertook development of the medical aspect of appellant’s
14

Supra note 9.

15

S.K., Docket No. 16-0273 (issued July 14, 2016); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Requirements for Medical Reports, Chapter 3.600(a)(4) (October 1990).
16

Id.

17

John J. Carlone, 41 ECAB 354, 358-60 (1989).

6

schedule award claim, but failed to provide a complete SOAF. As previously noted, given the
complex nature of this schedule award claim, an accurate SOAF is necessary. On remand OWCP
should fully update the SOAF, noting all accepted conditions. Thereafter it shall refer appellant
for a second opinion examination to determine the extent of any additional permanent impairment
due to his accepted conditions. After such further development, OWCP shall issue a de novo
decision.
CONCLUSION
The Board finds that the case is not in posture for decision
ORDER
IT IS HEREBY ORDERED THAT the April 13, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion.
Issued: August 12, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

